USCA11 Case: 21-10625    Date Filed: 08/24/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10625
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:20-cr-00022-MW-MJF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JOSHUA GARDEN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 24, 2021)

Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10625       Date Filed: 08/24/2021   Page: 2 of 2



      Richard M. Summa, appointed counsel for Joshua Garden in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Garden’s convictions and sentences are AFFIRMED.




                                          2